DETAILED ACTION

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Both claims recite “the crankshaft of the second mechanical linkage” versus -a crankshaft of the second mechanical linkage- when said limitation is introduced. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (US Pub No 2009/0090334).
In regard to claim 1, Hyde discloses a hybrid opposed piston engine (see Title, Abstract, and Fig 11), comprising: 
a cylindrical chamber (see Fig 11);
first and second pistons (300, 302) slidably disposed in the cylindrical chamber (Paragraph 0077: “two opposed pistons 300 and 302 are slidably disposed in cylinder 304”), surfaces of the first and second pistons and walls of the cylindrical chamber defining an internal combustion volume (for example, see Paragraph 0078: “A reaction is 
at least one port (314, 316) in the cylindrical chamber to allow air and fuel into and exhaust gas out of the internal combustion volume (Paragraph 0077: “allowing ports 314 and 316 to function either as intake ports… or as exhaust ports…”);
a drive shaft including a first mechanical linkage between the first piston (302) and a crankshaft (310) that is configured to move the first piston within the cylindrical chamber (Paragraph 0077: “Piston 302 is mechanically coupled to a crankshaft 310 via joint 312.”);
an electrical component adjacent to the second piston (300), the electrical component configured to move the second piston within the cylindrical chamber (Paragraph 0077: “Piston 300 includes a magnet element 306, which is operably linked to converter coil 308.”, also see Paragraph 0078: “Converter coil 308 then drives piston 300 toward piston 302 in exhaust stroke 356”).
In regard to claim 2, Hyde discloses the engine of claim 1, wherein the electrical component includes one or more of an induction motor (generally visible in Fig 11) and a piezoelectric motor (also see Paragraph 0003 (emphasis added): “The mechanism may include an armature that interacts with a variable reluctance or variable inductance magnetic circuit to convert rotary movement to electrical energy. The mechanism may be configured to rotate at a variable speed in response to a fixed piston speed. The first piston may be operably linked to an active material element (e.g., piezoelectric
In regard to claim 3, Hyde discloses the engine of claim 1, wherein the electrical component includes an electrical coil (308) that extends around a circumference of the cylindrical chamber (the shaft around which 308 extends considered to be generally included with the chamber and has some circumference then considered to be “a circumference of the cylindrical chamber”, as broadly claimed).
In regard to claim 11, Hyde discloses a method (see starting at Paragraph 0004: “a method of operating an internal combustion engine…”) of a hybrid opposed piston engine (see Title, Abstract, and Fig 11), comprising:
moving a crankshaft (310, Fig 11) of a hybrid opposed piston engine, the hybrid opposed piston engine, comprising:
a cylindrical chamber (See Fig 11);
first and second pistons (300, 302) slidably disposed in the cylindrical chamber (Paragraph 0077: “two opposed pistons 300 and 302 are slidably disposed in cylinder 304”), surfaces of the first and second pistons and walls of the cylindrical chamber defining an internal combustion volume) (for example, see Paragraph 0078: “A reaction is initiated between the reactants, for example by discharging spark plug 328. The reaction drives pistons 300 and 302 apart”;
at least one port (314, 316) in the cylindrical chamber to allow air and fuel into and exhaust gas out of the internal combustion volume (Paragraph 0077: “allowing ports 314 and 316 to function either as intake ports… or as exhaust ports…”);
a drive shaft including a first mechanical linkage between the first piston (302) and the crankshaft (310), wherein movement of the crankshaft causes movement of the first piston within the cylindrical chamber (Paragraph 0077: “Piston 302 is mechanically coupled to a crankshaft 310 via joint 312.”); and
an electrical component adjacent to the second piston (300), the electrical component configured to move the second piston within the cylindrical chamber; and moving, as a result of a first current traveling along a part of the electrical component, the second piston within the cylindrical chamber (Paragraph 0077: “Piston 300 includes a magnet element 306, which is operably linked to converter coil 308.”, also see Paragraph 0078: “Converter coil 308 then drives piston 300 toward piston 302 in exhaust stroke 356”).
In regard to claim 15, Hyde discloses the method of claim 11, wherein the electrical component includes one or more of an induction motor (generally visible in Fig 11) and a piezoelectric motor (also see Paragraph 0003 (emphasis added): “The mechanism may include an armature that interacts with a variable reluctance or variable inductance magnetic circuit to convert rotary movement to electrical energy. The mechanism may be configured to rotate at a variable speed in response to a fixed piston speed. The first piston may be operably linked to an active material element (e.g., piezoelectric, magnetostrictive, electrostrictive, or shape memory material) that is configured to respond to applied force to generate electrical energy.”).
In regard to claim 16, Hyde discloses the method of claim 11, wherein the electrical component includes an electrical coil (308) that extends around a circumference of the cylindrical chamber (the shaft around which 308 extends considered to be generally included with the chamber and has some circumference then considered to be “a circumference of the cylindrical chamber”, as broadly claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US Pub No 2009/0090334), alone.
In regard to claims 4 and 17, 
Hyde discloses the engine of claim 3 and the method of claim 16, but does not positively disclose wherein the second piston is made out of one or more of an iron and a steel material.
However, Examiner takes Official Notice that iron and steel are very commonly used materials in piston construction and that it would have been obvious to one of ordinary skill in the art at the time the engine was made to utilize such well known materials.
In regard to claims 5, 6, and 7,
Hyde discloses the engine of claim 3.
When discussing the embodiment relied on, Hyde does not specifically recite:
wherein a position of, acceleration of, or wherein an amount of force applied by the second piston along the cylindrical chamber is based on an amount of electrical current moving along a part of the electrical coil.
However, Hyde does, in general, make it clear that its embodiments behave that way in general; for example, see:
Paragraph 0001: “to move the magnet by driving electric current through a coil”;
Paragraph 0011: “The engine may also be configured to determine a velocity profile or length of a piston stroke or a compression ratio in response to operating conditions. In any of these cases, operating conditions may include incline, temperature, current draw…”
Paragraph 0064: “the coupling between the piston and the converter may be varied to optimize the velocity or acceleration at any point in the cycle, for example, to limit converter current”
Paragraph 0066: “The compression ratio or piston displacement may be dynamically controlled for each piston cycle, for example based on factors such as current”.
So while Hyde may not positively disclose the exact features recited in claims 5-7, Hyde does make it clear that the piston is controlled by and in accordance with applied current. 
As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the engine of Hyde such that “a position of, acceleration of, or wherein an amount of force applied by the second piston along the cylindrical chamber is based on an amount of electrical current moving along a part of the electrical coil”, as this is how coil driven elements generally operate, and especially as Hyde itself teaches this is the basic behavior of such a piston in the system. 
In regard to claims 8-9 and 18-19, Hyde discloses the engine of claim 1 and the method of claim 11,
In the embodiment relied on (see Fig 11), Hyde does not positively disclose wherein the electrical component is coupled to the second piston via a second mechanical linkage, the electrical component being configured to move the second mechanical linkage to move the second piston within the cylindrical chamber, or wherein the electrical component includes a rotational electrical component coupled to a crankshaft of the second mechanical linkage.
In other words, in Fig 11, piston 300 is shown attached to a linear motor-generator arrangement.
However, Hyde teaches, in general, that the “piston may be coupled to a mechanism that converts piston travel to rotary movement” (Paragraph 0003). Examiner also notes the embodiments shown in Figs 2 and 5, wherein the electrical component (at least the induction coils) are combined with a mechanical linkage and a crankshaft along with the piston.
So while, in the embodiment relied on (Fig 11), Hyde may not positively disclose the features claimed in claims 8 and 9 (“wherein the electrical component is coupled to the second piston via a second mechanical linkage” and “a rotational electrical component coupled to a crankshaft of the second mechanical linkage”), such a configuration would have been obvious to one of ordinary skill in the art at the time the invention was made, as Hyde itself teaches that such arrangements can be utilized.
In regard to claims 10 and 20,
Hyde modified supra discloses the engine of claim 8 and the method of claim 19.
In the embodiment relied on, Hyde does not positively disclose wherein the electrical component includes a servo motor.
However, Hyde does teach, in general, that sensor can be used to measure the position of the piston and then have the motor utilize said data to control the piston (meeting the general definition of a servo motor). For example, see Paragraph 0055 (emphasis added): “These states may be inferred, for example, from measurement of the current through or voltage across the coils or active elements in the converter 18, or may be measured by one or more sensors (not shown), which may detect, among other possible parameters, the position, velocity, or acceleration of the piston 10… For example, a fixed coil and piston-mounted magnet separate from the converter may be used to sense the position and velocity of the piston… Any of these sensor outputs may feed directly or indirectly into controller 19.
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to utilize sensors to determine the position of the piston driven by the motor of Hyde, and then use that sensor data to control the motor, as Hyde itself specifically teaches that this may be done, and as sensors are ubiquitously used throughout the art for such purposes. Such a configuration (a sensor/motor feedback arrangement) is a servo motor.
In regard to claims 12-14, 
Hyde discloses the method of claim 11.
When discussing the embodiment relied on, Hyde does not specifically recite:
adjusting the first current to cause a change in an acceleration of the second piston; 
adjusting the first current to cause a change in an applied force by of the second piston in a direction of the internal combustion volume;
or adjusting the first current to cause a change in a position of the second piston along the cylindrical chamber.
However, the same as discussed above, in greater detail, when addressing claims 5-7, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the method of Hyde such that adjusting the current changes the acceleration, applied force, and position of the piston, as this is how coil driven elements generally operate, and especially as Hyde itself teaches this is the basic behavior of such a piston in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747